Title: John L. Meredith to Thomas Jefferson, 14 May 1819
From: Meredith, John L.
To: Jefferson, Thomas


          
             Venerable sir,
            Urbana, Ohio, 14th May 1819.—
          
          Being a personal stranger to you, it may be considered presumption in me to address you, but considering the motives that induce  it, am in hopes that you will pardon my boldness.
          I have had in contemplation for some time, in concert with Mr Isaac Walker, (a Qr bloodWyandot,) his father, (a white man) & his mother (a half) of the once powerful Wyandot nation of Indians, to prepare for publication, the numerous, and curious traditions of those people, respecting their origin, their the different changes in their mode of government, their Kings with their laws, the reasons for dethroning the monarchs & establish a government on Republican principles,—their ancient & present modes of warfare, causes of War, with their Wars, with other Red powers, & the Whites, and their ancient means, (as well as modern) of carrying on War.—their manner of making peace,—with a traditional and oral biography of their most distinguished men, ancients &c—Ideas of the  remains of animals now extinct—& the ancient fortifications that are found in this and the adjoining states,—their possessions, disposal of the same—and a general outline of the Costume, manners & Customs.—Religious Exercises, ideas of Deity, Anecdotes &c &c—
          But I do not wish to attempt such a thing, without the opinion of some distinguished member of our happy Republic;—and knowing of no one, more worthy, or more esteemed for opinions on such matters than yourself,—I have to request of your goodness to inform me as early as convenient, your thoughts on the subject.  for if you deem  it worthy of publication, I wish to commence the thing immediately.—   With the highest regard, I subscribe myself
          
            Yr obt Servt—
            John L. Meredith
          
        